 



Exhibit 10.2

AWARD AGREEMENT

      This Award Agreement (“Agreement”) is made as of May ___, 2005 between
Centex Corporation, a Nevada corporation (the “Corporation”), and ___(the
“Participant”) under the stockholder-approved Centex Corporation 2003 Annual
Incentive Compensation Plan (the “Incentive Plan”) and the stockholder-approved
Centex Corporation 2003 Equity Incentive Plan (the “Equity Plan” and, together
with the Incentive Plan, the “Plans”), and sets forth the terms, conditions and
limitations applicable to an Award to the Participant relative to fiscal year
2006.

      This Agreement is subject to the Plans (which may be amended from time to
time), and the Plans will govern where there is any inconsistency between the
Plans and this Agreement. The provisions of the Plans are also the provisions of
this Agreement, and all terms, provisions and definitions set forth in the Plans
are incorporated into this Agreement and made a part of this Agreement for all
purposes. Capitalized terms used and not otherwise defined in this Agreement
have the meanings ascribed to such terms in the Plans.

      The maximum cash Award that may be paid to the Participant for fiscal year
2006 is two percent (2%) of the reported net income of the Corporation and its
subsidiaries for such fiscal year. The maximum equity award that may be paid or
issued to the Participant for fiscal year 2006 is the amount specified in the
Equity Plan. The actual equity to be granted pursuant to this Award may be
granted under the Equity Plan or other stockholder-approved equity plan of the
Corporation. Attached hereto is a chart that describes the short-term and
long-term performance goal or goals applicable to this Agreement and the
percentage of the maximum Award to be paid, depending on what level(s) of the
performance goal(s) is or are achieved during fiscal year 2006. Further, if the
net earnings from continuing operations are less in fiscal year 2006 than the
preceding fiscal year, any cash bonus earned under this chart will be subject to
the approval of the Compensation and Management Development Committee and the
Board of Directors of the Corporation. The Corporation acknowledges that the
operating results of Centex Corporation and its subsidiaries during fiscal year
2006 are substantially uncertain, and, accordingly, it is substantially
uncertain whether the performance goal(s) will be satisfied during fiscal year
2006.

      Payment of an Award will be made to the Participant following the
conclusion of fiscal year 2006, upon the conditions that the performance goal or
goals specified herein have been achieved and the Committee has reviewed and
approved the Award. No Award will be granted to a Participant who is not
employed by the Corporation on the last day of the fiscal year, unless otherwise
specified by the Committee.

     
CENTEX CORPORATION
  PARTICIPANT
 
   
 
   
By:
   
 
   

